t c summary opinion united_states tax_court john r ray iv and rochelle l ray petitioners v commissioner of internal revenue respondent jennie s ray petitioner v commissioner of internal revenue respondent docket nos 5316-05s 7558-05s filed date juan f vasquez jr for petitioners in docket no 05s peter a lowy for petitioner in docket no 7558-05s gordon p sanz for respondent dean special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petitions were filed unless otherwise indicated subsequent section references are to the internal_revenue_code as in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the decisions to be entered are not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in the federal_income_tax of petitioners john r ray iv mr ray and rochelle l ray in the amount of dollar_figure respondent also determined for a deficiency in the federal_income_tax of petitioner jennie s ray now known as jennie s bader ms bader in the amount of dollar_figure these cases have been consolidated for purposes of trial briefing and opinion because they involve common questions of fact and law arising from the separation and divorce of mr ray and ms bader the issue for decision is whether certain payments made by mr ray to ms bader in constitute alimony payments within the meaning of sec_71 that are deductible by mr ray under sec_215 and that are includable in the income of ms bader under sec_71 background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petitions in these cases were filed mr ray resided in spring texas and ms bader resided in tomball texas mr ray and ms bader were married on date they had three children from the marriage they separated on date after which the children resided with ms bader during their separation mr ray paid to ms bader approximately dollar_figure to dollar_figure per month with the understanding that the funds would be used for the financial support of ms bader and the three minor children ms bader acknowledged that mr ray paid what he felt was fair and the amount of the monthly payments varied accordingly mr ray conceded that any support payments made prior to date were voluntary and do not constitute alimony for federal_income_tax purposes state court proceedings on date ms bader filed an original petition for divorce in the district_court of harris county texas state court the state court pursuant to an agreed order submitted by the parties’ divorce counsel appointed an arbitrator to resolve all pending issues relating to the dissolution of the marriage and the children an arbitration was scheduled for date march arbitration a week prior to arbitration mr ray’s divorce counsel submitted to the arbitrator a mediation memorandum to brief her on the background and the issues to be resolved on the arbitration date mr ray and ms bader reached an agreement on all outstanding issues and the terms of the divorce were recited into the record by their respective divorce counsel both mr ray and ms bader testified under oath that they understood and agreed to the terms recited therein a transcript of the march arbitration was prepared and was filed with the state court as the arbitration agreement statement of facts between jennie sophia ray and john robert ray iv date arbitration agreement under the arbitration agreement mr ray agreed to pay to ms bader the sum of dollar_figure in alimony payable at the rate of dollar_figure per month beginning in april of and terminating in august of on date the state court entered an agreed final decree of divorce divorce decree dissolving the marriage of mr ray and ms bader consistent with the arbitration agreement sec_1 of the divorce decree obligated mr ray to pay a total of dollar_figure in alimony to commence on date sec_1 of the divorce decree provides terms conditions and contingencies amount - john robert ray iv will pay to jennie sophia ray dollar_figure per month as alimony these payments will be payable beginning date on or before the 1st day of each month beginning on the first such day after the date of divorce in this case term - the payments will end after the payment of dollar_figure total with the last payment being due on date providing all payments have been made payments made by mr ray to ms bader the arbitration agreement did not require alimony payments to begin until april of the divorce decree likewise did not require alimony payments to begin until date nevertheless at the end of march of mr ray made a payment to ms bader--check no dated date in the amount of dollar_figure during the examination of his return by respondent mr ray substantiated that he paid alimony of dollar_figure between april and date all of the payments were made by personal checks and some of the checks included both alimony and child_support the final payment was check no which bore the notation of alimony-final a summary of the substantiated alimony payments follows check no date apr apr may june june june july july amount dollar_figure big_number big_number big_number big_number big_number big_number alimony dollar_figure big_number big_number big_number big_number big_number big_number big_number child_support dollar_figure big_number big_number -- -- -- -- -- the deficiencies mr ray married his current wife rochelle ray in they jointly filed a form_1040 u s individual_income_tax_return prepared by ernst and young llp on which they claimed an 1although the exhibits prepared by mr ray indicated that check no was a check for dollar_figure the bank statement shows that the correct amount is dollar_figure alimony deduction of dollar_figure ms bader filed a form_1040 u s individual_income_tax_return prepared by a certified_public_accountant on which she failed to report any alimony income discussion mr ray and ms bader bear the burden of proving that respondent’s determinations in the respective notices are erroneous rule a 290_us_111 i parties’ arguments in the role of a stakeholder respondent issued separate statutory notices of deficiency to mr ray and ms bader addressing their inconsistent treatment of the payments respondent disallowed mr ray’s alimony deduction of dollar_figure based on the determination that mr ray failed to substantiate that he actually paid dollar_figure or that such amount was alimony respondent determined that ms bader received alimony of dollar_figure in and adjusted her income accordingly mr ray alleges that the claimed deduction of dollar_figure represented the sum of all the payments made by him in he now agrees that any payments made prior to the march 2with respect to any factual issue relevant to ascertaining the liability of the taxpayer sec_7491 shifts the burden_of_proof to the commissioner in certain situations the resolution of the factual issue in this case does not depend upon which party has the burden_of_proof rather the factual issue is decided upon the basis of the stipulated facts and the documents contained in the record therefore sec_7491 does not apply arbitration were voluntary and did not constitute alimony for federal_income_tax purposes subsequent to date mr ray wrote to ms bader a total of checks totaling dollar_figure of which he states that he intended dollar_figure to be alimony and the remainder to be child_support of the dollar_figure mr ray substantiated that dollar_figure was alimony ms bader agrees that she received alimony of dollar_figure in and has paid federal_income_tax on that amount ii issues raised at issue in this case is whether the remaining dollar_figure constitutes alimony within the meaning of sec_71 that is deductible by mr ray under sec_215 and that is includable in the income of ms bader under sec_71 the dollar_figure at issue is represented by three checks dollar_figure is attributable to check no dated date dollar_figure is attributable to check no dated date and dollar_figure is attributable to check no dated date check no was a check for dollar_figure of that amount mr ray claims that he intended dollar_figure to be his initial alimony payment initial payment and the remainder to be child_support mr ray testified that he made the initial payment prior to the prescribed date of date because he assumed that the divorce was final after the march arbitration he also assumed that any payments made thereafter would be in furtherance of the divorce the initial payment was made after the parties entered into the arbitration agreement but before date this raises two legal issues whether the arbitration agreement is a divorce_or_separation_instrument as defined by sec_71 and whether the initial payment was made under_a_divorce_or_separation_instrument as required by sec_71 as for check nos and mr ray testified that subsequent to the examination of his return he discovered additional documentation to show that the two checks represent alimony that was not previously accounted for he claimed that the checks together with the documentation previously submitted to respondent show that he paid a total of dollar_figure in alimony between april and date or dollar_figure more than previously substantiated mr ray argues that check no should be recharacterized to reflect that the entire check amount of dollar_figure instead of only dollar_figure was alimony mr ray further argues that check no in the amount of dollar_figure represented alimony but it was not accounted for because the check was not discovered until after the examination check nos and raise an issue of fact there is no dispute that these payments were made under the divorce decree therefore the only dispute is whether the dollar_figure was paid as alimony or child_support ms bader contends that she received alimony of only dollar_figure in she takes the position that any payments in excess of dollar_figure were either voluntary or child_support and did not constitute alimony within the meaning of sec_71 a whether the initial payment qualifies as alimony under sec_71 sec_215 allows a deduction for the payment of alimony during a taxable_year sec_215 defines alimony as a payment that is includable in the gross_income of the recipient under sec_71 sec_71 provides that gross_income includes amounts received as alimony or separate_maintenance payments under sec_71 the term alimony_or_separate_maintenance_payment means any cash payment if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse the initial payment satisfies all of the requirements under sec_71 b - d in dispute is sec_71 specifically whether the arbitration agreement was a divorce_or_separation_instrument and if yes whether the initial payment was received by ms bader under_a_divorce_or_separation_instrument whether the arbitration agreement was a divorce_or_separation_instrument sec_71 defines the term divorce_or_separation_instrument as sec_71 alimony or separate_maintenance payments defined --for purposes of this section- divorce_or_separation_instrument --the term divorce_or_separation_instrument means- a a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree not described in subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse mr ray contends that the arbitration agreement is a decree of divorce because the arbitration agreement merged with the divorce decree once the decree was filed with the state court on date the merger clause under the divorce decree provides for a merger of a mediation agreement into a final decree of divorce this final decree of divorce is stipulated to represent a merger of a mediation agreement between the parties to the extent there exist any differences between the mediation agreement and this final decree of divorce this final decree of divorce shall control in all instances the parties used the terms mediation and arbitration interchangeably when referring to the march arbitration for example the memorandum that mr ray’s divorce counsel prepared in advance of the march arbitration was labeled mediation memorandum rather than arbitration memorandum although the arbitration agreement was not labeled as the mediation agreement both parties intended it as such merger with respect to the law of contracts under texas law refers to the extinguishment of one contract by its absorption into another contract and is largely a matter of the intention of the parties smith v smith s w 2d tex app before one contract is merged into another the last contract must be between the same parties as the first must embrace the same subject matter and must have been so intended by the parties id pincite when an agreement is incorporated into a divorce decree the decree is a consent judgment mcguire v mcguire s w 3d tex app rivera v office of attorney_general s w 2d tex app once the court approves the agreement and makes it a part of the judgment the agreement is no longer merely a contract between private individuals but is the judgment of the court mcguire v mcguire supra in this case the arbitration agreement and the divorce decree were made between the same parties embraced the same subject matter ordered the same support amounts and payment schedule and was intended by the parties to be incorporated into the divorce decree under texas law the arbitration agreement became a part of the consent judgment once it was incorporated into the final divorce decree therefore by virtue of the merger the arbitration agreement becomes an integrated part of the divorce_or_separation_instrument within the meaning of sec_71 whether the initial payment was received under_a_divorce_or_separation_instrument the resolution of whether the initial payment was received under_a_divorce_or_separation_instrument turns on the question of timing both the arbitration agreement and the divorce decree collectively the qualifying divorce instrument are explicit in their terms that alimony payments will be payable beginning date mr ray contends that his legal_obligation was to pay alimony of dollar_figure he argues that so long as the sum of dollar_figure was paid it is irrelevant whether he commenced the alimony payments in march or in april of mr ray’s argument ignores the question of the initial payment’s timing on the other hand the focus of ms bader’s argument is that the initial payment was made too early she argues that the initial payment is not alimony because it was paid prior to the prescribed date of date she further argues that mr ray failed to produce any documentation that would authorize him to shift the initial payment into april or to deem the initial payment alimony the obligation to make alimony payments must have been imposed by the decree itself 54_tc_1702 affd without published opinion aftr 2d ustc par 4th cir see 66_tc_1058 23_tc_126 holding that payments that fell outside of the scope of a qualified divorce_or_separation_instrument were not alimony revd in part and affd in part on other grounds 230_f2d_871 7th cir leventhal v commissioner tcmemo_2000_92 same the qualifying divorce decree from which mr ray’s alimony obligation arose required alimony payments to commence on date the court must decide whether the initial payment fell outside of the scope of the qualifying divorce decree because it was made prior to date the court holds that it does under sec_71 the court has strictly construed the terms of the instrument in determining whether a payment has been made under a qualified divorce_or_separation_instrument in wells v commissioner tcmemo_1998_2 by the express terms of the court order the taxpayer’s legal_obligation to pay alimony commenced on date in determining whether the taxpayer’s payments were made pursuant to a written separation instrument the court looked to when the payments were made and concluded that all payments made from january through date were not made pursuant to a written separation instrument id similarly in abood v commissioner tcmemo_1990_453 by the express terms of the court order the taxpayer’s obligation to pay alimony terminated on date the court held that any payments made thereafter were purely voluntary and hence did not qualify as alimony under sec_71 and sec_215 id see also serednesky v commissioner tcmemo_1993_566 holding that taxpayer may not deduct rental payments made on behalf of his former wife as alimony because the divorce judgment specifically required him to provide housing mr ray testified that he was told that the divorce was final after the march arbitration and that he understood this to mean that he had a choice of when to make the first alimony payment mr ray chose to make the initial payment on date because he wanted to get it over with and because it was convenient for him to schedule his alimony payments on or immediately after his paydays in mr ray was paid_by his employer on the 7th and the 21st of every month regardless of when the divorce was ultimately finalized mr ray did not have an obligation to pay alimony under the qualifying divorce instrument until date where the payments were not mandated by a qualifying divorce_or_separation_instrument at the time that they were made the court has construed those payments as voluntary meyer v commissioner tcmemo_2003_12 hart v commissioner tcmemo_1997_11 abood v commissioner supra dean v commissioner tcmemo_1981_554 voluntary payments do not qualify as alimony for federal_income_tax purposes see meyer v commissioner supra hart v commissioner supra according to mr ray although the initial payment was made prior to date he fully intended it to be a part of his dollar_figure alimony obligation the court however has held that even if the payments made were no less in the nature of support than amounts paid under a divorce decree those payments are not deductible unless there is some written_agreement that creates a legally enforceable right to the support payments anderson v commissioner tcmemo_1999_53 brooks v commissioner tcmemo_1983_304 holding that the writing must provide adequate proof of the existence of a contract between the parties and it must memorialize the parties’ understanding regarding the terms of alimony payments accordingly the initial payment was not made under the qualifying divorce instrument because it was paid prior to date payments not received under a divorce decree or separation instrument are not deductible under sec_215 healey v commissioner supra ali v commissioner tcmemo_2004_284 meyer v commissioner supra jachym v commissioner tcmemo_1984_181 based on the foregoing the court concludes that the initial payment was voluntary because it fell outside of the scope of the qualified divorce instrument and it is therefore not alimony within the meaning of sec_71 b whether check nos and were alimony or child_support payments the divorce decree obligated mr ray to pay child_support of dollar_figure per month with the first payment due and payable on date all child_support payments were required to be made through the harris county child_support department department and remitted by the department to ms bader during the examination mr ray and the examining agent assumed that any check in the amount of dollar_figure dated after date was intended as alimony of dollar_figure and child_support of dollar_figure unless mr ray could prove otherwise check no falls within this category subsequent to the examination mr ray obtained a copy of canceled check no it was made payable to jennie ray and had a notation of alimony in addition mr ray introduced a copy of canceled check no dated date made payable to harris county child_support in the amount of dollar_figure may child_support to prove that a separate child_support payment was sent to the department in may of at trial mr ray argued that check nos and when viewed together showed that the entire dollar_figure of check was alimony mr ray contends that the may child_support payment was the first time that he had sent his payment through the department mr ray explained that check no the payment immediately preceding check no bore a notation of 1000-child support 2000-alimony because in april he did not know where the child_support payments should be sent checks thereafter did not specify a child_support and alimony split because all child_support payments were sent through harris county and all alimony payments were sent directly to ms bader ms bader on the other hand does not remember whether the checks at issue were intended as child_support or alimony but she nevertheless contends that they were for child_support ms bader presented a bank statement to show that she did not receive her first child_support payment from the department via direct deposit until date she therefore argues that check nos and both dated in may and whose sum is equal to an installment of a child_support payment were in actuality child_support since she received nothing from the department until july ms bader is essentially arguing that mr ray failed to pay the may child_support to the department this argument however is not persuasive according to ms bader’s own testimony mr ray had always been timely with his child_support payments during their separation in the one instance where he forgot to make his child_support payment he promptly paid upon her request it is likely that the 2-month delay was attributable to processing and setting up the initial account for the child_support payments in light of mr ray’s payment history and the canceled check for the may child_support payment the court concludes that mr ray paid child_support to the department for may of in this case both check nos and were made payable to jennie ray in may of and were dated after the check for may child_support it logically follows that these payments were alimony for the court to find otherwise it would require an assumption that mr ray made dollar_figure of child_support payments in may of 2002--dollar_figure to the department and another dollar_figure to ms bader this is not likely since mr ray made it clear that he had no interest in making any payments to ms bader unless it was in furtherance of the divorce based on the evidence presented the court finds that the dollar_figure attributable to check nos and is alimony accordingly mr ray paid a total of dollar_figure of alimony between april and date reviewed and adopted as the report of the small_tax_case division decisions will be entered under rule
